Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a target basic process unit in claims 1-30 and BPSU.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (Pub. No.: US 2018/0124398 Al, hereinafter “PARK”), in view of Takumi et al. (WO 2019/131651 A1, hereinafter “Takumi”)(IDS).

Regarding claim 1, PARK discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method, the method comprising: 
determining a set of collocated BPUs in a reference picture (as cited below, i.e. list as cited below for reference picture) associated with the target picture (para. [0083] If a merge indication mode indicates that inter prediction parameter information of a current prediction unit is derived from a neighbor unit, a merge candidate list is constructed using the neighbor unit, information indicating a merge candidate to derive the inter prediction parameter information of the current unit in the merge candidate list can be signaled through a bitstream, and the corresponding information may be referred to as merge index information. For example, the merge index information may be represented as merge_idx. Neighbor blocks may include spatial neighbor blocks including a left neighbor block adjacent neighbor block located (or co-located) at a position corresponding to the current block in a picture different from the picture including the current block. The decoder may construct a merge candidate list using the neighbor blocks, obtain merge index information from the bitstream, and set inter prediction parameter information of a neighbor block indicated by the merge index information in the merge candidate list as inter prediction parameter information of the current block), 
wherein a BPSU of the set of BPSUs corresponds to a collocated BPU of the set of collocated BPUs (as cited above, i.e. a temporal neighbor block located (or co-located) at a position corresponding to the current block in a picture different from the picture including the current block); 
determining a motion vector associated with the BPSU based on motion information associated with the corresponding collocated BPU (para. [0085] If a merge indication mode does not indicate that inter prediction parameter information of a current prediction block is derived from a neighbor block, an inter prediction parameter of a current prediction block may be signaled through a bitstream. Reference index information for a reference picture list 0 and/or reference index information for a reference picture list 1 can be signaled through a bitstream depending on whether it is L0 and/or L1 prediction of the current prediction block. Regarding motion vector information, information indicating a motion vector difference and information indicating a motion vector prediction value (predictor) can be signaled through a bitstream. The information indicating the motion vector predictor is index information indicating a candidate used as a motion vector prediction value of a current block in a motion vector predictor candidate list constructed with motion vectors of neighbor blocks, and may be referred to as motion vector predictor indication information. The motion vector predictor indication information may be represented as mvp_10_flag or mvp_11_flag for example. The decoder obtains a motion vector predictor based on motion vector predictor indication information, finds a motion to a motion vector difference from a bitstream, and is able to find motion vector information for a current block using the motion vector predictor and the motion vector difference); and 
applying motion compensation (para. [0083] If a merge indication mode indicates that inter prediction parameter information of a current prediction unit is derived from a neighbor unit, a merge candidate list is constructed using the neighbor unit, information indicating a merge candidate to derive the inter prediction parameter information of the current unit in the merge candidate list can be signaled through a bitstream, and the corresponding information may be referred to as merge index information. For example, the merge index information may be represented as merge_idx. Neighbor blocks may include spatial neighbor blocks including a left neighbor block adjacent to a current block, an upper neighbor block, an upper-left neighbor block, a lower-left neighbor block, and an upper-right neighbor block in a picture including the current block and a temporal neighbor block located (or co-located) at a position corresponding to the current block in a picture different from the picture including the current block. The decoder may construct a merge candidate list using the neighbor blocks, obtain merge index information from the bitstream, and set inter prediction parameter information of a neighbor block indicated by the merge index information in the merge candidate list as inter prediction parameter information of the current block) for each of the set of BPSUs based on the motion vector associated with the BPSU (para. [0082] A prediction unit is a unit for performing motion estimation and motion compensation. Hence, inter prediction parameter information can be signaled through a bitstream by a unit of a prediction unit. The inter prediction parameter information may include reference picture information, motion vector information and the like for example. The inter prediction parameter information may be derived from a neighbor unit or signaled through a bitstream. A case of deriving the inter prediction parameter information from the neighbor unit is referred to as a merge mode. Hence, information indicating whether inter prediction parameter information for a current prediction unit is 
Although PARK discloses BPU and BPSU(para. [0037] The coding tree block corresponds to the most basic unit for constructing a picture and can be divided into coding blocks of a quad-tree form to improve coding efficiency according to texture of a picture. The coding block may correspond to a basic unit for performing coding and intra-coding or inter-coding can be performed in a unit of the coding block. The intra-coding is to perform coding using intra prediction and the intra prediction is to perform prediction using samples included in the same picture or slice. The inter-coding is to perform coding using inter prediction and the inter prediction is to perform prediction using samples included in a picture different from a current picture. A block coded using the intra-coding or coded in an intra prediction mode may be referred to as an intra block, and a block coded using the inter-coding or coded in an inter prediction mode may be referred to as an inter block. And, a coding mode using intra prediction can be referred to as an intra mode, and a coding mode using inter prediction can be referred to as an inter mode), IT is noted that PARK is silent about splitting as claimed.
However, TAKUMI discloses splitting a target basic processing unit (BPU) (basic unit as cited below) of a target picture into a set of basic processing sub-units (para. [0059] As described above, JEM includes the parameters MinQTSize, MaxBTSize, MaxBTDepth, and MinBTSize for use in signaling of a QTBT tree. It should be noted that with respect MinQTSize and MaxBTSize there may be various ways in which a size may be specified. In one example, size may be specified according to a threshold dimension value and, in the case of MaxBTSize, if either the height or the width exceeds the dimension value the block is not allowed to be split according to a BT split mode. In some cases, a predefined partitioning for a fractional boundary video block may be inconsistent with values of Min QT Size, MaxBTSize, MaxBTDepth, and MinBTSize. For example, referring to block CTU2, in the example illustrated in FIG. 


Regarding claim 2, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 1, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: splitting the target BPU into a fixed number of BPSUs in accordance with a fixed partitioning pattern (PARK, para. [0009] Preferably, when the current coding block is partitioned into 4 subblocks having a same size, inter prediction parameter information for a top left subblock of the 4 subblocks is obtained from a top left neighbor block adjacent to the current coding block, inter prediction parameter information for a top right subblock of the 4 subblocks is obtained from a top neighbor block adjacent to the current coding block, inter prediction parameter information for a bottom left subblock of the 4 subblocks is obtained from a left neighbor block adjacent to the current coding block, and inter prediction parameter information for a bottom right subblock of the 4 subblocks is obtained from the temporal neighbor block).

Regarding claim 3, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 1, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: splitting the target BPU into four BPSUs in accordance with a cross pattern, wherein a width of each of the four BPSUs is a half of a width of the target BPU, and a height of each of the four BPSUs is a half of a height of the target BPU (PARK, as cited above, they have the same size).

motion vector may correspond to a two-dimensional vector that provides an offset from a coordinate of the original image 102 to a coordinate in a reference picture in a current picture), a second collocated BPU as a BPU covering a sample having the second location coordinate in the reference picture (para. [0043] When the inter-coding is performed on the original image 102, the encoding apparatus 100 performs motion estimation (ME) using a reconstructed picture included in a (decoded) picture buffer 122 and may be then able to obtain motion information (106). For example, the motion information can include a motion vector, a reference picture index, and the like. The motion vector may correspond to a two-dimensional vector that provides an offset from a coordinate of the original image 102 to a coordinate in a reference picture in a current picture. The reference picture index may correspond to an index for a list of reference pictures (or a reference picture list) used for inter prediction among the reconstructed pictures stored in the (decoded) picture buffer 122. The reference picture index indicates a corresponding reference picture. The encoding apparatus 100 can output a predicted sample or a predicted value 107 using the obtained motion information), a third collocated BPU as a BPU covering a sample having the third location coordinate in the reference picture, and a fourth collocated BPU as a BPU covering a sample having the fourth location coordinate in the reference picture (PARK para. [0059] When a CTB is partitioned by a 

Regarding claim 5, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 1, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: determining at least one of whether a width of the target BPU is greater than or equal to a first threshold value or whether a height of the target BPU is greater than or equal to a second threshold value (see TAKUMI, para. 59, as cited above, i.e. As described above, JEM includes the parameters MinQTSize, MaxBTSize, MaxBTDepth, and MinBTSize for use in signaling of a QTBT tree. It should be noted that with respect MinQTSize and MaxBTSize there may be various ways in which a size may be specified. In one example, size may be specified according to a threshold dimension value and, in the case of MaxBTSize, if either the height or the width exceeds the dimension value the block is not allowed to be split according to a BT split mode); splitting the target BPU into the set of BPSUs based on at least one of a determination that the width of the target BPU is greater than or equal to the first threshold value or a determination that the height of the target BPU is greater than or equal to the second threshold value (TAKUMI, para. 71, i.e. when MaxBTOepth is increased, the corresponding increase in the set of possible partitionings may decrease video encoder performance. In one example, in order to mitigate a decrease in video encoder performance, a height threshold may be determined as the smallest height block inside a picture when only QT partitioning is used to create a partitioning tree 

Regarding claim 6, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 1, wherein determining the motion vector associated with the BPSU based on the motion information associated with the corresponding collocated BPU comprises: determining a first picture distance and a second picture distance, wherein the first picture distance is a distance between the target picture and a first reference picture the target BPU referring to, and the second picture distance is a distance between the reference picture and a second reference picture the collocated BPU referring to (PARK, as cited below, about how scaling is performed); and determining the motion vector associated with the BPSU by applying a motion vector scaling operation on the motion information associated with the corresponding collocated BPU based on the first picture distance and the second picture distance (PARK, para [0142], Fig. 9)

    PNG
    media_image1.png
    786
    790
    media_image1.png
    Greyscale

Regarding claim 7, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 1, wherein determining the motion vector associated with the BPSU based on the motion information associated with the corresponding collocated BPU comprises: in response to the motion information associated with the corresponding collocated BPU being unavailable, determining the motion vector associated with the BPSU as a motion vector associated with the target BPU at a BPU level (PARK, para. [0135] Moreover, if a neighbor block corresponding to a specific subblock of a current block (e.g., a coding block) is not available, inter prediction parameter information of the corresponding unavailable neighbor block is generated using inter prediction parameter information of an available neighbor block or inter prediction parameter information of the corresponding unavailable neighbor block can be set to a default value (e.g., 0). For example, in order to generate a motion vector for a neighbor block of which motion vector is not available, a motion vector of a neighbor block located at another position is used, a new motion vector obtained through a scaling between candidate motion vectors is used, or a zero vector is used).

Regarding claim 8, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 1, wherein the set of instructions that is executable by the at least one processor of the apparatus causes the apparatus to further perform: determining whether at least one of first motion information of the collocated BPU associated with a first reference picture list or second motion information of the collocated BPU associated with a second reference picture list is available (PARK, para. 43, as cited above), wherein the first reference picture list and the second reference picture list are associated with the reference picture (PARK, para. 85, as cited above); and based on a determination that at least one of the first motion information or the second motion information is available, determining the motion vector associated with the BPSU based on at least one of the first motion information or the second motion information (PARK, para. 85).

Regarding claim 9, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 8, wherein the set of instructions that is executable by the at least one processor of the apparatus causes the apparatus to further perform: based on a determination that none of the first motion information or the second motion information is available, determining the motion vector associated with the BPSU based on motion information of a spatial 

Regarding claim 10, PARK/TAKUMI, for the same motivation of combination, further discloses the non-transitory computer-readable medium of claim 8, wherein determining the motion vector associated with the BPSU based on at least one of the first motion information or the second motion information comprises: in response to the first motion information being available, determining the motion vector associated with the BPSU based on the first motion information (para. 85); in response to the first motion information being unavailable, determining whether the second motion information is available (para. 43); and based on a determination that the second motion information is available, determining the motion vector associated with the BPSU based on the second motion information (para. 85).

Regarding claim 11, PARK/TAKUMI, for the same motivation of combination, discloses an apparatus, comprising: a memory configured to store a set of instructions; and one or more processors communicatively coupled to the memory (PARK, para. 177) and configured to execute the set of instructions to cause the apparatus to perform (para. 37): splitting a target basic processing unit (BPU) of a target picture into a set of basic processing sub-units (BPSUs) (see rejection of claim 1); determining a set of collocated BPUs in a reference picture associated with the target picture, wherein a BPSU of the set of BPSUs corresponds to a collocated BPU of the set of collocated BPUs (see rejection of claim 1); determining a motion vector associated with the BPSU based on motion information associated with the corresponding collocated BPU (see rejection of claim 1); and applying motion compensation for each of the set of BPSUs based on the motion vector associated with the BPSU (see rejection of claim 1).



Regarding claim 13, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 11, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: splitting the target BPU into four BPSUs in accordance with a cross pattern, wherein a width of each of the four BPSUs is a half of a width of the target BPU, and a height of each of the four BPSUs is a half of a height of the target BPU (see PARK citation above about size).

Regarding claim 14, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 13, wherein the four BPSUs comprise a top-left BPSU, a top-right BPSU, a bottom-left BPSU, and a bottom-right BPSU, and wherein determining the set of collocated BPUs comprises: determining, in the target picture, a first location coordinate of a top-left portion of the top-left BPSU, a second location coordinate of a top-right portion of the top-right BPSU, a third location coordinate of a bottom-left portion of the bottom-left BPSU, and a fourth location coordinate of a bottom-right portion of the bottom-right BPSU; and determining a first collocated BPU as a BPU covering a sample having the first location coordinate in the reference picture, a second collocated BPU as a BPU covering a sample having the second location coordinate in the reference picture, a third collocated BPU as a BPU covering a sample having the third location coordinate in the reference picture, and a fourth collocated BPU as a BPU covering a sample having the fourth location coordinate in the reference picture (See PARK citation above about location).



Regarding claim 16, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 11, wherein determining the motion vector associated with the BPSU based on the motion information associated with the corresponding collocated BPU comprises: determining a first picture distance and a second picture distance, wherein the first picture distance is a distance between the target picture and a first reference picture the target BPU referring to, and the second picture distance is a distance between the reference picture and a second reference picture the collocated BPU referring to; and determining the motion vector associated with the BPSU by applying a motion vector scaling operation on the motion information associated with the corresponding collocated BPU based on the first picture distance and the second picture distance (see PARK citation about distance).

Regarding claim 17, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 11, wherein determining the motion vector associated with the BPSU based on the motion information associated with the corresponding collocated BPU comprises: in response to the motion information associated with the corresponding collocated BPU being unavailable, determining 

Regarding claim 18, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 11, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to perform: determining whether at least one of first motion information of the collocated BPU associated with a first reference picture list or second motion information of the collocated BPU associated with a second reference picture list is available, wherein the first reference picture list and the second reference picture list are associated with the reference picture; and based on a determination that at least one of the first motion information or the second motion information is available, determining the motion vector associated with the BPSU based on at least one of the first motion information or the second motion information (PARK, see List citation above).

Regarding claim 19, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 18, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to perform: based on a determination that none of the first motion information or the second motion information is available, determining the motion vector associated with the BPSU based on motion information of a spatial neighboring BPU of the target BPU, or determining the motion vector associated with the BPSU as a motion vector associated with the target BPU at a BPU level (see PARK available citation above).

Regarding claim 20, PARK/TAKUMI, for the same motivation of combination, further discloses the apparatus of claim 18, wherein determining the motion vector associated with the BPSU based on at 

Regarding claim 21, PARK/TAKUMI, for the same motivation of combination, discloses a computer-implemented method, comprising: splitting a target basic processing unit (BPU) of a target picture into a set of basic processing sub-units (BPSUs); determining a set of collocated BPUs in a reference picture associated with the target picture, wherein a BPSU of the set of BPSUs corresponds to a collocated BPU of the set of collocated BPUs; determining a motion vector associated with the BPSU based on motion information associated with the corresponding collocated BPU; and applying motion compensation for each of the set of BPSUs based on the motion vector associated with the BPSU (see rejection of claim 1 above)

Regarding claim 22, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 21, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: splitting the target BPU into a fixed number of BPSUs in accordance with a fixed partitioning pattern (see PARK splitting citation above)

Regarding claim 23, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 21, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: splitting the target BPU into four BPSUs in accordance with a cross pattern, 

Regarding claim 24, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 23, wherein the four BPSUs comprise a top- left BPSU, a top-right BPSU, a bottom-left BPSU, and a bottom-right BPSU, and wherein determining the set of collocated BPUs comprises: determining, in the target picture, a first location coordinate of a top-left portion of the top-left BPSU, a second location coordinate of a top-right portion of the top-right BPSU, a third location coordinate of a bottom-left portion of the bottom-left BPSU, and a fourth location coordinate of a bottom-right portion of the bottom-right BPSU; and determining a first collocated BPU as a BPU covering a sample having the first location coordinate in the reference picture, a second collocated BPU as a BPU covering a sample having the second location coordinate in the reference picture, a third collocated BPU as a BPU covering a sample having the third location coordinate in the reference picture, and a fourth collocated BPU as a BPU covering a sample having the fourth location coordinate in the reference picture (see PARK, collocated citation above)

Regarding claim 25, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 21, wherein splitting the target BPU of the target picture into the set of BPSUs comprises: determining at least one of whether a width of the target BPU is greater than or equal to a first threshold value or whether a height of the target BPU is greater than or equal to a second threshold value; splitting the target BPU into the set of BPSUs based on at least one of a determination that the width of the target BPU is greater than or equal to the first threshold value or a determination that the height of the target BPU is greater than or equal to the second threshold value (see TAKUMI, size comparison citation above)

Regarding claim 26, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 21, wherein determining the motion vector associated with the BPSU based on the motion information associated with the corresponding collocated BPU comprises: determining a first picture distance and a second picture distance, wherein the first picture distance is a distance between the target picture and a first reference picture the target BPU referring to, and the second picture distance is a distance between the reference picture and a second reference picture the collocated BPU referring to; and determining the motion vector associated with the BPSU by applying a motion vector scaling operation on the motion information associated with the corresponding collocated BPU based on the first picture distance and the second picture distance (see PARK reference citation above)

Regarding claim 27, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 21, wherein determining the motion vector associated with the BPSU based on the motion information associated with the corresponding collocated BPU comprises: in response to the motion information associated with the corresponding collocated BPU being unavailable, determining the motion vector associated with the BPSU as a motion vector associated with the target BPU at a BPU level (see PARK available citation above)

Regarding claim 28, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 21, further comprising: determining whether at least one of first motion information of the collocated BPU associated with a first reference picture list or second motion information of the collocated BPU associated with a second reference picture list is available, wherein the first reference picture list and the second reference picture list are associated with the 

Regarding claim 29, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 28, further comprising: based on a determination that none of the first motion information or the second motion information is available, determining the motion vector associated with the BPSU based on motion information of a spatial neighboring BPU of the target BPU, or determining the motion vector associated with the target BPU as a motion vector associated with the target BPU at a BPU level (see PARK available citation above)

Regarding claim 30, PARK/TAKUMI, for the same motivation of combination, further discloses the computer-implemented method of claim 28, wherein determining the motion vector associated with the BPSU based on at least one of the first motion information or the second motion information comprises: in response to the first motion information being available, determining the motion vector associated with the BPSU based on the first motion information; in response to the first motion information being unavailable, determining whether the second motion information is available; and based on a determination that the second motion information is available, determining the motion vector associated with the BPSU based on the second motion information  (see PARK available citation above)

Conclusion


US 20200021813 A1 video coding include multiple channel video coding with cross-channel referencing.
US 11095877 B2 video encoder searches, subject to a spatial constraint, for a matching block in a reference picture (e.g., the previous picture in display order) based at least in part on the hash value for the current block. The spatial constraint defines a search area in the reference picture within which hash values for candidate blocks in the reference picture may be compared to the hash value for the current block. By using a spatial constraint to limit the range of the local hash-based motion estimation, the video encoder can speed up the motion estimation process while still considering the candidate blocks in the reference picture that are most likely to match the current block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK F HUANG/Primary Examiner, Art Unit 2485